Citation Nr: 0400429	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to October 
1947.  This matter arises from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The veteran filed a timely appeal, 
and the case has come to the Board of Veterans' Appeals 
(Board) for resolution.  

The Board will proceed to address the issues of entitlement 
to service connection for bilateral hearing loss and for 
tinnitus in the Remand portion of this decision.  As such, 
those issues will be remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed June 1966 rating decision by the RO denied 
the veteran's claim for service connection for left ear 
hearing loss.  

2.  The evidence received since the time of the June 1966 
rating decision is not duplicative or cumulative of the 
evidence previously of record, and raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for left ear hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he incurred left and 
right ear hearing loss as well as tinnitus as a result of 
exposure to acoustic trauma in service.  He maintains that he 
has submitted new and material evidence to reopen a 
previously denied claim for service connection for left ear 
hearing loss, and that establishment of service connection 
for both right and left ear hearing loss as well as for 
tinnitus is warranted.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  On August 
29, 2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  With 
respect to claims to reopen based on the submission of new 
and material evidence, the final regulations now provide for 
a duty on the part of VA to assist a claimant in obtaining 
certain records.  In addition, the definition of "new and 
material evidence" contained in 38 C.F.R. § 3.156(a) was 
amended, effective August 29, 2001.  The record reflects that 
the veteran's claim to reopen the issue of entitlement to 
service connection for left ear hearing loss was received in 
December 2001.  

The veteran's claim for service connection for left ear 
hearing loss was denied pursuant to a rating decision dated 
in June 1966 on the basis that the RO found that the 
veteran's left ear hearing loss was shown to have existed 
prior to service, and had not been permanently aggravated 
therein.  The veteran did not appeal that decision, which 
subsequently became final.  

In December 2001, the veteran submitted a new claim for 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  At that time, he alleged that a rifle 
exploded in his face which resulted in tinnitus and hearing 
loss, most prominently in his left ear.  Pursuant to a March 
2002 rating decision, the veteran's claims for entitlement to 
service connection for left and right ear hearing loss, as 
well as tinnitus, were denied on the basis that he had failed 
to submit new and material evidence to reopen them, 
notwithstanding the fact that his claims for service 
connection for right ear hearing loss and tinnitus had not 
previously been adjudicated.  In any event, the veteran filed 
a timely notice of disagreement, and by a subsequent rating 
decision dated in October 2002, his claims were denied on a 
direct basis.  No consideration was given, however, as to 
whether the veteran had submitted new and material evidence 
to reopen the previously denied claim for service connection 
for left ear hearing loss.  

The record discloses that the veteran again submitted a 
notice of disagreement with respect to the October 2002 
decision, and a statement of the case was provided in January 
2003.  As with the October 2002 rating decision, however, the 
statement of the case only addressed the veteran's claims on 
a direct basis, and did not contain any pertinent information 
regarding claims to reopen.  The veteran's claim for service 
connection for a left ear hearing loss may only be reopened 
if new and material evidence has been submitted.  See 
generally 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 
3.156(a).  

The Board finds that the recent adjudication of the veteran's 
claim for service connection on the merits, a new and 
material analysis is necessary because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). Here, the 
veteran maintains that he incurred left ear hearing loss in 
service, and that he currently suffers from such disability.  
The nature of his claim has not changed, and hence, remains 
the same.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the previously denied claim, the 
VCAA left intact the requirement that new and material 
evidence be presented or secured with respect to a disallowed 
claim before that claim can be reopened.  See 38 U.S.C.A. 
§ 5103A(f).  Further, while the implementing regulations 
allow VA to obtain certain records on the veteran's behalf in 
connection with claims to reopen filed on or after August 29, 
2001, the implementing regulations do not require the 
scheduling of an examination for the veteran until such a 
claim has in fact been reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Consequently, as to the claim for 
service connection for left ear hearing loss, as discussed 
below, the Board finds that new and material evidence has 
been presented to reopen that claim, and will address the 
further development actions required in connection with such 
issue, as well as the issues involving entitlement to service 
connection for right ear hearing loss and tinnitus, in the 
Remand portion of this action.

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a).  The Board must 
consider the question of whether new and material evidence 
has been received as it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claim to reopen the issue of 
entitlement to service connection for left ear hearing loss 
was received in December 2001, only the amended version of 
38 C.F.R. § 3.156(a) is applicable to the instant claim.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a). 

Evidence considered at the time of the RO's June 1966 rating 
decision consisted only of the veteran's service medical 
records.  Those records include reports of the veteran's 
service entrance and service separation examinations, and a 
clinical treatment record dated in August 1947.  The service 
medical records fail to disclose that the veteran was 
afforded any sort of audiometric examination during his 
active service.  He was, however administered a series of 
"whisper tests" which measured his ability to hear a 
whispered voice at a distance of up to 15 feet.  The report 
of the veteran's service entrance examination conducted in 
February 1946 discloses that right ear hearing, using the 
whispered voice test was 15/15, but the left ear was shown to 
be 3/15.  The veteran was then found to have deafness of a 
mixed type in the left ear.  Such was considered to have been 
severe, of undetermined cause.  A subsequent hearing test 
disclosed the veteran's hearing acuity to be 15/15, 
bilaterally.  In August 1947, however, a treatment note 
discloses that the veteran had what was characterized as 
conduction type hearing loss in his left ear.  The treatment 
note indicated that the veteran was to return to the Army 
clinic in five weeks to undergo a repeat audiogram.  The 
report of the veteran's discharge examination dated some 
three weeks later in August 1947 discloses that the veteran's 
hearing acuity was again 15/15, bilaterally, pursuant to the 
"whispered voice test."  No other clinical treatment 
records or other material was available or considered at the 
time of the RO's June 1966 rating decision.  As discussed, 
the RO denied the veteran's claim for service connection for 
left ear hearing loss on the basis that the disorder existed 
prior to service, and was not shown to have been permanently 
aggravated therein.  

The veteran attempted to reopen his claim for service 
connection for left ear hearing loss in December 2001.  In 
support of his claim, he submitted the report of a private 
audiological examination dated in April 2001.  The actual 
hearing loss in decibels was not reflected in the report, but 
the physician found that the veteran had profound 
sensorineural hearing loss in the left ear, and severe 
sensorineural hearing loss in the right ear.  The physician 
stated that the hearing loss was consistent with noise 
induced hearing loss.  The veteran indicated that he noticed 
the onset of his hearing loss many years ago, and that he had 
been exposed to excessive noise.  The nature of the excessive 
noise was not disclosed.  

In support of his claim to reopen and for entitlement to 
service connection, the veteran submitted several statements 
indicating that he had been exposed to acoustic trauma in 
service when an M-1 rifle misfired and exploded next to his 
face when he was in basic training on the firing range.  The 
veteran indicated that he had experienced tinnitus since that 
time, and that he had then developed hearing loss, most 
prominently in his left ear progressively since his discharge 
from service.  

The Board finds that the evidence with respect to the 
veteran's claim to reopen the previously denied issue of 
entitlement to service connection for left ear hearing loss 
was not of record at the time of the June 1966 final 
decision, is not cumulative, and raises a reasonable 
possibility of substantiating the claim.  In that regard, the 
Board observes that the veteran's service medical records are 
inconsistent in their reflection of the veteran's hearing 
acuity in service.  Initially, he was shown to have hearing 
loss in the left ear, but subsequently was shown to have 
normal hearing in that ear.  Over a year later, the veteran 
was again shown to have a hearing problem in the left ear in 
August 1947, but was subsequently shown to have normal 
hearing.  In any event, the Board notes that the report of 
the April 2001 examination contains a physician's diagnosis 
that the veteran's bilateral hearing loss was consistent with 
loss due to exposure to excessive noise.  When considered in 
conjunction with the veteran's statements, such evidence is 
clearly new, and relevant to the issue on appeal.  

Here, the Board finds that while not dispositive of the issue 
of whether the veteran would be entitled to establishment of 
service connection for left ear hearing loss, the evidence 
does raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  Accordingly, the 
Board finds that to the extent that such evidence has been 
determined to be new and material as defined by VA 
regulations, his claim for service connection is reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for left ear hearing 
loss has been reopened.  The appeal is granted to that extent 
only.  


REMAND

The veteran contends that while in basic training, an M-1 
rifle with which he was training exploded and that such 
resulted in bilateral hearing loss and tinnitus.  
Accordingly, the veteran maintains that service connection 
for bilateral hearing loss and tinnitus is warranted.  The 
veteran's available service medical records, to include the 
reports of his service induction and separation examinations, 
in addition to the report of treatment for a left-ear hearing 
deficit, disclose that audiograms do not appear to have been 
conducted at any point during his active service.  

As noted, immediately upon his induction into service, the 
veteran was shown to have experienced left ear hearing loss 
in February 1946, but his left ear hearing was subsequently 
shown to be normal as of April 1946.  Later in August 1947, 
he was seen for hearing difficulty in his left ear, but later 
that month, his hearing was again found to be normal in that 
ear.  The veteran has alleged that he was exposed to acoustic 
trauma in basic training when an M-1 rifle misfired.  The 
Board further notes that the report of the April 2001 private 
medical examination discloses that the veteran had bilateral 
hearing loss consistent with loss due to noise exposure.  

In light of the conclusions contained in the report of the 
April 2001 private medical examination, and in light of the 
veteran's contentions regarding his alleged noise exposure, 
the Board finds that additional development is necessary in 
order to properly adjudicate his claim.  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed bilateral 
hearing loss and tinnitus dating from the 
time of his discharge in October 1947 to 
the present.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such identified records.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate medical specialist, to 
determine the nature and etiology of any 
diagnosed hearing loss and/or tinnitus.  
The veteran's claims file must be made 
available to the examiner for review.  
The examiner is requested to review the 
relevant medical evidence contained in 
the claims file, to include the veteran's 
service medical records, the report of a 
private medical examination dated in 
April 2001, and any other records 
pertaining to or otherwise addressing the 
veteran's claimed hearing loss and 
tinnitus.  After conducting a thorough 
clinical and audiological examination, to 
include any indicated studies and/or 
tests, the examiner is requested to 
indicate whether any diagnosed hearing 
loss and/or tinnitus was incurred in or 
is related to the veteran's period of 
active military service, or any incident 
therein.  If hearing loss is found, the 
examiner is requested to indicate whether 
or not such is consistent with exposure 
to acoustic trauma in 1946 or 1947, as 
the veteran has alleged.  If such cannot 
be determined to any degree of certainty, 
the examiner should so state.  The 
examiner is requested to offer a complete 
rationale for any opinions expressed in 
the typewritten examination report.  


4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims for service connection for 
bilateral hearing loss and tinnitus on 
the basis of all available evidence.  If 
any determination remains unfavorable, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



